Case 2:19-cv-09382-JLS-PVC Document 27 Filed 08/12/20 Page 1 of 4 Page ID #:838



   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10

  11   LUIS GARCIA,                                      Case No. CV 19-9382 JLS (PVC)
  12                        Petitioner,
                                                         ORDER ACCEPTING FINDINGS,
  13          v.                                         CONCLUSIONS AND
                                                         RECOMMENDATIONS OF UNITED
  14   R. JOHNSON, Warden, et al.,                       STATES MAGISTRATE JUDGE
  15                        Respondents.
  16

  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
  18   and files herein, the Report and Recommendation of the United States Magistrate Judge,
  19   and Petitioner’s Objections. After having made a de novo determination of the portions of
  20   the Report and Recommendation to which Objections were directed, the Court concurs
  21   with and accepts the findings and conclusions of the Magistrate Judge.
  22

  23          In his Objections, Petitioner argues at length about the purported merits of his due
  24   process claim. (Obj. at 4-7). However, the Petition is denied because it fails to state a
  25   cognizable habeas claim. Petitioner further asserts that if his claim is not cognizable in
  26   habeas, the Court should construe it as a claim under 42 U.S.C. § 1983. (Id. at 1, 7-8). In
  27   making this request, Petitioner does not address the reasons articulated in the Report and
  28   Recommendation as to why conversion is inappropriate here.

                                                     1
Case 2:19-cv-09382-JLS-PVC Document 27 Filed 08/12/20 Page 2 of 4 Page ID #:839



   1          A district court has discretion to construe a habeas petition raising civil rights
   2   claims as a § 1983 lawsuit. See Wilwording v. Swenson, 404 U.S. 249, 251 (1971) (per
   3   curiam), superseded by statute on other grounds as recognized in Woodford v. Ngo, 548
   4   U.S. 81, 84 (2006). However, the court is not required to do so, even upon the request of
   5   the petitioner, and here conversion would be improper. See Cheatom v. Grounds, 2011
   6   WL 3555775, at *1 (N.D. Cal. Aug. 11, 2011) (“Although the court may construe a
   7   habeas petition as a civil rights action, it is not required to do so.”) (emphasis in original).
   8   Generally, a court may recharacterize a habeas petition as a civil rights complaint only if
   9   the petition is amenable to conversion to a § 1983 action “on its face,” that is, if the
  10   petition names the correct defendants and seeks the proper relief. See Nettles v. Grounds,
  11   830 F.3d 922, 936 (9th Cir. 2016) (en banc). Here, the Petition would require substantial
  12   amendment to recast its sole ground for relief as a civil rights claim, to identify the
  13   defendant or defendants responsible for the alleged constitutional violation, and to
  14   describe their actions.
  15

  16          Furthermore, if the Petition were converted to a § 1983 complaint, Petitioner would
  17   be obligated to pay the $350.00 filing fee applying to prisoner civil rights actions, either
  18   immediately in full or through withdrawals from his prison trust account as funds become
  19   available over time. See 28 U.S.C. § 1915(b). Petitioner’s obligation to pay the $350.00
  20   filing fee would not end even if his civil rights action were dismissed at the pleading stage
  21   and would continue until the full amount is paid, regardless of when or how the action is
  22   resolved. The Court would also be obligated to screen the converted petition pursuant to
  23   the PLRA’s screening provisions. See 28 U.S.C. § 1915A(b); 42 U.S.C. § 1997e(c)(1).
  24   The allegations of the Petition, as currently pled, do not state a cognizable § 1983 claim
  25   against the named Respondents. If the converted petition ultimately were dismissed for
  26   failure to state a claim upon which relief may be granted, that dismissal could count as a
  27   “strike” against Petitioner for purposes of 28 U.S.C. § 1915(g). Under that provision, a
  28   prisoner who has three “strikes” -- i.e., prior actions dismissed on the grounds that they

                                                      2
Case 2:19-cv-09382-JLS-PVC Document 27 Filed 08/12/20 Page 3 of 4 Page ID #:840



   1   are frivolous, malicious, or fail to state a claim upon which relief may be granted -- may
   2   not bring an action or appeal without prepayment of the full filing fee unless “the prisoner
   3   is under imminent danger of serous physical injury.” Id.
   4

   5          In addition, it would be inappropriate to construe the Petition as arising under
   6   § 1983 because: (1) the Petition was not accompanied by the $350.00 filing fee or an
   7   application to proceed in forma pauperis so that the filing fee could be paid in increments
   8   over time; (2) the Petition was not accompanied by an affidavit regarding Petitioner's
   9   financial status and a certified trust account statement covering the past six months as
  10   required by 28 U.S.C. § 1915(a); (3) the Petition was not accompanied by an authorization
  11   by Petitioner to have the $350.00 filing fee deducted from his trust account pursuant to 28
  12   U.S.C. § 1915(b); and (4) Petitioner has not identified the capacity in which Respondents
  13   would be sued for purposes of a civil rights claim, a critical issue for determining whether
  14   Respondents would be immune from suit under the Eleventh Amendment.
  15

  16          Petitioner, may, of course, correct at least some of these deficiencies by filing a
  17   civil rights lawsuit accompanied by the proper documentation. The Court believes it is
  18   appropriate to dismiss the Petition, without prejudice, so that Petitioner may carefully
  19   consider whether or not he wishes to raise his due process claim through a properly-
  20   submitted civil complaint. Accordingly, all of Petitioner’s Objections are OVERRULED
  21   and the request that this action be converted to a suit under § 1983 is DENIED, without
  22   prejudice to re-filing Petitioner’s claim in a civil rights action.
  23

  24          IT IS ORDERED that the Petition is denied and Judgment shall be entered
  25   dismissing this action without prejudice.
  26   \\
  27   \\
  28   \\

                                                       3
Case 2:19-cv-09382-JLS-PVC Document 27 Filed 08/12/20 Page 4 of 4 Page ID #:841



   1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
   2   Judgment herein on Petitioner and on counsel for Respondents.
   3

   4         LET JUDGMENT BE ENTERED ACCORDINGLY.
   5

   6   Dated: August 12, 2020
   7

   8
                                                      JOSEPHINE L. STATON
   9                                                  UNITED STATES DISTRICT JUDGE
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  4
